DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The 

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Claims 1-23, 25, 26, 28, 30, 46, 47, 49-51, 59-62, and 67-84 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0155858 A1 (Blake) in view of US 2010/0120098 A1 (Grunenwald et al.).

Blake disclose “methods for assembling nucleic acid molecules” (abstract).
Blake, at paragraph [0009] teaches:
or more multiplex nucleic acid assembly techniques in order to assemble a long nucleic acid product from small starting nucleic acids (e.g., from a plurality of oligonucleotides)…  It should be appreciated that in some embodiments an assembly procedure is hierarchical in that it involves a plurality of converging iterative assembly reactions wherein a first plurality (e.g., N) of pair-wise assembly reactions produces a first plurality of products that are combined in a pair-wise fashion in a second plurality (e.g., N/2) of assembly reactions to generate a second plurality of products. This procedure can be repeated with the number of assembly reactions (and resulting assembly products) being twofold less at each consecutive stage (e.g., until a single final product is generated). In some embodiments, the sizes of the nucleic acid products at each stage are about twofold greater than the sizes at the prior stage (assuming that the initial nucleic acid inserts had similar sizes). Accordingly, this hierarchical assembly procedure can produce a long insert that increases exponentially in size as a function of the number of consecutive assembly steps. However, it also should be appreciated that iterative assembly procedures can be used in a linear assembly procedure. For example, at each consecutive step one product of a prior assembly may be combined with a second nucleic acid insert that was not generated from a prior iterative assembly procedure. In some embodiments, the second nucleic acid insert at each step may be a oligonucleotide (e.g., a double-stranded pair of oligonucleotides) or a relatively short nucleic acid assembled in a multiplex assembly reaction (e.g., about 500 nucleotides long). Accordingly, the nucleic acid being assembled in this linear procedure grows linearly by the length of the second nucleic acid added at each consecutive step. It should be appreciated that an iterative assembly of the invention may involve a combination of one or more linear and one or more exponential assembly steps and is not limited to either a hierarchical assembly or a linear assembly.

Blake, at paragraph [0098], teach that the nucleic acid fragments that are ultimately to be ligated to one another can initially have a blunt ends.  As stated therein:
In some embodiments, one or more nucleic acid fragments being assembled may have blunt ends. In some embodiments, double-stranded blunt ends may have overlapping identical sequences on nucleic acid fragments that are designed to be adjacent to each other on an assembled nucleic acid product.  (Emphasis added)

The above showing is deemed to meet a limitation of both independent claims- claims 1 and 70.
Blake, at paragraph [0172], teach that the oligonucleotides (applicant’s “nucleic acid fragments”) can be synthesized on any of a variety of solid supports and can have virtually any 
[0172] Oligonucleotides may be synthesized using any suitable technique. For example, oligonucleotides may be synthesized on a column or other support (e.g., a chip). Examples of chip-based synthesis techniques include techniques used in synthesis devices or methods available from Combimatrix, Agilent, Affymetrix, or other sources. A synthetic oligonucleotide may be of any suitable size, for example between 10 and 1,000 nucleotides long (e.g., between 10 and 200, 200 and 500, 500 and 1,000 nucleotides long, or any combination thereof). An assembly reaction may include a plurality of oligonucleotides, each of which independently may be between 10 and 200 nucleotides in length (e.g., between 20 and 150, between 30 and 100, 30 to 90, 30-80, 30-70, 30-60, 35-55, 40-50, or any intermediate number of nucleotides). However, one or more shorter or longer oligonucleotides may be used in certain embodiments.  (Emphasis added)

Blake, in paragraph [0165], teach that the assembly reaction (ligation reaction) can be performed on solid supports.  As stated therein:
[0165] As with other assembly reactions described herein, support-bound ligase reactions (e.g., those illustrated in FIG. 4B) that generate a full length predetermined nucleic acid fragment also may generate a distribution of smaller fragments resulting from the assembly of subsets of the oligonucleotides. A support used in any of the assembly reactions described herein (e.g., polymerase-based, ligase-based, or other assembly reaction) may include any suitable support medium. A support may be solid, porous, a matrix, a gel, beads, beads in a gel, etc. A support may be of any suitable size. A solid support may be provided in any suitable configuration or shape (e.g., a chip, a bead, a gel, a microfluidic channel, a planar surface, a spherical shape, a column, etc.).  (Emphasis added)

Blake, in paragraph [0181], teach that the oligonucleotides may be amplified either while they are still connected to the solid support, or may be amplified following their release from the support. As stated therein:
The oligonucleotide may be synthesized on a support such as a chip (e.g., using an ink-jet-based synthesis technology). In some embodiments, the oligonucleotide may be amplified while it is still attached to the support. In some embodiments, the oligonucleotide may be removed or cleaved from the support prior to amplification.

The above showings are deemed to satisfy limitations of claims 2, 3, 10, 47, 62, 67, 68, 69, 71, 72, and 74.

Blake, in paragraph [0056], teach that the nucleic acid fragments may go to form a library of “variants” which are described as encompassing “naturally occurring” variants as well as “other mutations”, which has been construed as encompassing sequences that are not naturally occurring.  As stated therein:
 [0056] In some circumstances, the invention may be useful for generating a library of variants. For example, each insert to be progressively added (e.g., insert I, II, III, and IV as shown in FIGS. 6 and 7) may represent a plurality of nucleic acid variants. For example, insert I may represent a plurality (e.g., a pool) of variants of I, and insert II may represent a plurality (e.g., a pool) of variants of II, and so on. Such variants may include naturally occurring variants (such as SNPs) and other mutations.  (Emphasis added)  

The above showing is deemed to meet a limitation of claim 23.

Blake, at paragraph [0174], teaches that the oligonucleotides can comprise not just a primer binding site, but that they may have a common, or universal, binding site, which in turn would allow for amplification of multiple different nucleic acid fragments with a common set of primers.  As stated therein:
[0174] In some embodiments, an oligonucleotide may be amplified using an appropriate primer pair with one primer corresponding to each end of the oligonucleotide (e.g., one that is complementary to the 3' end of the oligonucleotide and one that is identical to the 5' end of the oligonucleotide). In some embodiments, an oligonucleotide may be designed to contain a central assembly sequence (designed to be incorporated into the target nucleic acid) flanked by a 5' amplification sequence (e.g., a 5' universal sequence) and a 3' amplification sequence (e.g., a 3' universal sequence). Amplification primers (e.g., between 10 and 50 nucleotides long, between 15 and 45 nucleotides long, about 25 nucleotides long, etc.) corresponding to the flanking amplification sequences may be used to amplify the oligonucleotide (e.g., one primer may be complementary to the 3' amplification sequence and one primer may have the same sequence as the 5' amplification sequence). The amplification sequences then may be removed from the 

The above showing is deemed to meet a limitation of claims 4-6.

Blake, at paragraph [0106], teach that the double-stranded nucleic acid fragments can be digested with a type IIS restriction enzyme, which will produce single-stranded overhangs.  Depending upon the enzyme used, the overhang may be of different lengths.  As stated therein:
[0106] In some embodiments, a double-stranded nucleic acid fragment (e.g., a fragment assembled in a multiplex assembly) may be digested with an appropriate restriction enzyme to generate a terminal single-stranded overhang. In some embodiments, fragments that are designed to be adjacent to each other in an assembled product may be digested with the same enzyme to expose complementary overhangs. In some embodiments, overhangs may be generated using a type IIS restriction enzyme. Type IIS restriction enzymes are enzymes that bind to a double stranded nucleic acid at one site, referred to as the recognition site, and make a single double stranded cut outside of the recognition site. The double stranded cut, referred to as the cleavage site, is generally situated 0-20 bases away from the recognition site. The recognition site is generally about 4-7 bp long…  Cleavage generally produces 1-5 nucleotide single-stranded overhangs, with 5' or 3' termini…  To date, .about.80 type IIS enzymes have been identified. Examples include but are not limited to BstF5 I, BtsC I, BsrD I, Bts I, Alw I, Bcc I, BsmA I, Ear I, Mly I ( blunt), Ple I, Bmr I, Bsa I, BsmB I, Fau I, Mnl I, Sap I, Bbs I, BciV I, Hph I, Mbo II, BfuA I, BspCN I, BspM I, SfaN I, Hga I, BseR I, Bbv I, Eci I, Fok I, BceA I, BsmF I, BtgZ I, BpuE I, Bsg I, Mme I, BseG I, Bse3D I, BseM I, AclW I, Alw26 I, Bst6 I, BstMA I, Eam1104 I, Ksp632 I, Pps I, Sch I ( blunt), Bfi I, Bso31 I, BspTN I, Eco31 I, Esp3 I, Smu I, Bfu I, Bpi I, BpuA I, BstV2 I, AsuHP I, Acc36 I, Lwe I, Aar I, BseM II, TspDT I, TspGW I, BseX I, BstV1 I, Eco57 I, Eco57M I, Gsu I, and Bcg I. Such enzymes and information regarding their recognition and cleavage sites are available from commercial suppliers such as NEB.  (Emphasis added)

The above showing is deemed to meet a limitation of claims 5 and 6.

Blake, in paragraph [0027], teaches that the method can involve multiple rounds of ligation, and that it may result in the production of a nucleic acid of considerable size.  As stated therein:


[0028] It should be appreciated that the nucleic acids that are combined for assembly in each cycle may be obtained from any suitable source. For example, each nucleic acid fragment independently may have been generated in a multiplex nucleic acid assembly reaction, an amplification reaction, a prior cloning procedure, etc., or any combination thereof. In some embodiments, one or two fragments that are combined for assembly each may have been generated in a prior assembly cycle that involved vector-encoded trait activation as described herein.  (Emphasis added)

Blake, in paragraph [0032], teach that different restriction enzymes can be used to digest the double stranded nucleic acid fragments so to generate fragments that are uniquely complementary such that only the intended order of ligated fragments would occur.  As stated therein:
[0032] Thus, some embodiments of the invention provide methods for assembling nucleic acid segments which include the following steps: digesting a first population of nucleic acids having at least first, second, third and fourth restriction sites, using a first set of restriction enzymes that cleave the nucleic acids at the first and third sites; digesting a second population of nucleic acids having at least first, second, third and fourth restriction sites, using a second set of restriction enzymes that cleave the nucleic acids at the second and fourth sites, where the first and second populations of nucleic acids comprise a first activation sequence located between the first and second restriction sites and a second activation sequence located between the third and fourth restriction sites, and digestion of the first population results in a first population of nucleic acid segments that comprises the first activation sequence but lacks the second activation sequence, and digestion of the second population results in a second population of nucleic acid segments that lacks the first activation sequence and comprises the second activation sequence; combining (optionally in the presence of a ligase) the first and second populations of nucleic acid segments with a first nucleic acid vector that is digested with one or more enzymes to generate overhangs that are compatible with the overhangs generated at the first and fourth site

Blake, in paragraph [0036], each that one can use Type IIS restriction enzymes.  As stated therein:
type IIS recognition sites are located within the flanking regions of the inserts in association with the activating sequences…  Also, it should be appreciated that the cleavage overhang sizes and orientations generated by the restriction enzymes used for cutting the second and third sites should be compatible so that they generate complementary sequences for ligation within the overlap region of two inserts designed for subsequent ligation.

Blake, in paragraph [0055], teaches:
Restriction sites 2 and 3 may be different. However, the cleavage patterns (e.g., the type of overhang, 5' or 3', and the overhang length) of the Type IIS restriction enzymes that recognize 2 and 3 may be identical or similar. As a result, the nucleic acid constructs may be designed so that cleavage by Type IIS enzymes specific for sites 2 and 3 generates free ends that are compatible (e.g., cohesive or complementary) for a subsequent ligation reaction. For example, sites 2 and 3 may be located to cause Type IIS cleavage within a sequence region that is common to the fragments being assembled (e.g., in an overlapping sequence region of I and II, or of III and IV, or of II and III illustrated in FIGS. 6 and 7). In some embodiments, the common or overlapping regions are not duplicated after assembly, because the cleavage sites may be designed to cut at a location that results in a single copy of the overlapping or common regions being reassembled upon ligation. It should be appreciated that, in this non-limiting configuration, the cleavage sites for 2 and 3 are within the sequence of the nucleic acid being assembled.  (Emphasis added)

Blake, at paragraph [0057], teaches:
[0057] In some embodiments, restriction enzyme digestion and ligation may be performed in the same reaction tube. The use of Type IIS sites that are not regenerated after ligation can drive the reaction towards the correct assembly as described in more detail herein. This also may speed up an assembly reaction by avoiding separate digestion and ligation steps and by avoiding any purification, size separation, or other processing steps in between restriction enzyme digestion and ligation. This aspect also may be readily automated, avoiding additional sample manipulations associated with separate restriction digestion and ligation steps.  (Emphasis added)

The above showings is deemed to meet limitations of claims 13, 14, 15, 16, 17, 18, 59, and 74-79.

Blake, at paragraph [0038], teaches that the enzyme recognition sequence can be the same for all the fragments.  As stated therein:
[0038] It should be appreciated that in some embodiments described herein all sites 1, 2, 3, and 4 are recognized by the same enzyme (e.g., the same type IIS enzyme).  (Emphasis added)

The aspect that “some embodiments” may have the same recognition sequence is deemed to fairly suggest that in some other embodiments it may be different.
The above showing is deemed to meet a limitation of claims 1, 5, 6 and 11. 

Blake, paragraph [0073], teaches that the “input nucleic acids” (the sequences to be ligated so to form the polynucleotide, can be produced via any known means, be it synthesis (e.g., solid support) and/or amplification.  As stated therein:
[0073] In act 520, the input nucleic acids are obtained. These may be synthetic oligonucleotides that are synthesized on-site or obtained from a different site (e.g., from a commercial supplier). In some embodiments, one or more input nucleic acids may be amplification products (e.g., PCR products), restriction fragments, or other suitable nucleic acid molecules. Synthetic oligonucleotides may be synthesized using any appropriate technique as described in more detail herein.

In paragraph [0074], Blake teaches that the nucleic acid fragments can be joined via use of ligase.  As stated therein:
[0074] In act 530, an assembly reaction may be performed for each nucleic acid fragment. For each fragment, the input nucleic acids may be assembled using any appropriate assembly technique (e.g., a polymerase-based assembly, a ligase-based assembly, a chemical assembly, or any other multiplex nucleic acid assembly technique, or any combination thereof).  (Emphasis added)

Blake, in paragraph [0190], teach that the nucleic acid to be produced may be that of an entire genome, or a large part thereof, as found in any of a variety of sources.  As stated therein:
[0190] Many of the techniques described herein can be used together, applying combinations of one or more extension-based and/or ligation-based assembly techniques at one or more points to produce long nucleic acid molecules. For example, concerted assembly may be used to assemble oligonucleotide duplexes and nucleic acid fragments of less than 100 to more than 10,000 base pairs in length (e.g., 100 mers to 500 mers, 500 mers to 1,000 mers, 1,000 mers to 5,000 mers, 5,000 mers to 10,000 mers, 25,000 mers, 50,000 mers, 75,000 mers, 100,000 mers, etc.). In an exemplary embodiment, methods described herein may be used during the assembly of an entire genome (or a large fragment thereof, e.g., about 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, or more) of an organism (e.g., of a viral, bacterial, yeast, or other prokaryotic or eukaryotic organism), optionally incorporating specific modifications into the sequence at one or more desired locations.

The above showing is deemed to meet limitations of claims 1, 22, 69, 70, and 80.

Blake, at paragraph [0066], teaches that the nucleic acid fragments can be ligated via any number of ways, including the use of a ligase such as T4.  As stated therein:
[0066] It should be appreciated that any suitable technique (e.g., chemical or enzymatic) may be used to digest the nucleic acids at the appropriate sites as described herein for iterative assembly. Similarly, any suitable technique may be used for connecting nucleic acids (e.g., chemical or enzymatic ligation--e.g., using a suitable ligase such as T4 ligase or other ligase, or in vivo recombination as described herein for concerted assembly).  (Emphasis added)

The above showing is deemed to meet limitations of claims 22 and 80.
Blake, at paragraph [0181], teaches that the desired nucleic acid fragment can be synthesized such that it comprises an affinity tag such a biotin, and that one can use this tag so to purify the desired nucleic acid fragment from other sequences that may be present.  As stated therein:
The different labels may be used to purify and/or isolate one or both strands. In some embodiments, biotin may be used as a purification tag. In some embodiments, the strand 

Blake, in paragraph [0178], teaches the use of means to select for error-free sequences.  As stated therein:
[0178] In some embodiments, a nucleic acid binding protein or recombinase (e.g., RecA) may be included in one or more of the oligonucleotide processing steps to improve the selection of error free oligonucleotides.  (Emphasis added)


The above showing is deemed to meet limitations of claims 7, 8, 49, 50, and 82. 

Blake, at paragraph [0088], teaches of including one or more forms of quality control.  As stated therein:
[0088] It should be appreciated that a quality control procedure may be performed at one or more steps in a multi-stage assembly of the invention. For example, an ION assembly may involve a quality control at one or more intermediate stages. In some embodiments, quality control may be performed at each intermediate stage. A quality control procedure may include one or more techniques designed to distinguish incorrectly assembled intermediates from correctly assembled intermediates. For example, a quality control procedure may include sequencing, amplification (e.g., by PCR, LCR, etc.), restriction enzyme digestion, size analysis (e.g., using electrophoresis, mass spectrometry, etc.), any other suitable quality control technique, or any combination of two or more thereof.  (Emphasis added)

The above showing is deemed to fairly meet the limitation of claims 19, 26, 49, and 81.
Blake, in paragraph [0009], teaches that the assembly of the fragments so to form the linear polynucleotide, can be hierarchical.  As stated therein:
It should be appreciated that in some embodiments an assembly procedure is hierarchical in that it involves a plurality of converging iterative assembly reactions wherein a first plurality (e.g., N) of pair-wise assembly reactions produces a first plurality of products that are combined in a pair-wise fashion in a second plurality (e.g., N/2) of assembly reactions to generate a second plurality of products. This procedure can be repeated with the number of assembly reactions (and resulting assembly products) being twofold less at each consecutive stage (e.g., until a single final product is generated).

The above showing is deemed to fairly suggest the limitations of claims 60, 61, 83 and 84.

Blake has not been found to teach use of “differential affinity” (claim 21) in the purification of fragments.

Grunenwald et al., in paragraph [0206], teach using a PEG-based purification step to purify oligonucleotides used in a ligation assay.  As stated therein:
In some embodiments, a purification step comprising polyethylene glycol (PEG) precipitation is used to precipitate the library of tagged DNA fragments without precipitating contaminating substances (e.g., without limitation, unligated ligation tagging oligonucleotides or other reaction components). In some embodiments, a spin column or any other purification method known in the art is used.  (Emphasis added)

The above showing is deemed to meet a limitation of claim 21.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Blake whereby the mixture of nucleic acid fragments was subjected to a purification step o to do so would enhance the probability of the correct nucleic acid fragments being ligated to one another. 
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-23, 25, 26, 28, 30, 46, 47, 49-51, 59-62, and 67-84 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0155858 A1 (Blake) in view of US 2010/0120098 A1 (Grunenwald et al.).



Response to argument
Applicant’s representative, at pages 13-15 of the response of 23 December 2020 traverses the rejection of claims under 35 USC 103(a).  As seen at page 14 of the response, said representative directs attention to paragraph [0009] of Blake, and that it teaches ligation of sequences in a consecutive manner, not with a plurality of sequences.  As asserted to therein:
That is Blake teaches adding a single nucleic acid fragment (i) to another nucleic acid fragment or (ii) to the product of the previous step, using multiple rounds of ligation to iteratively generate the target nucleic acid. This is in complete contrast with the claimed methods in which multiple cohesive-end fragments are generated simultaneously and ligated together in a single step to form the target nucleic acid. The methods as claimed recite a single ligation step in which all the digested cohesive-end double-stranded nucleic acid fragments that form the target nucleic acid are ligated to form the linear polynucleotide. (Emphasis in original)

The above argument has been considered and has not been found persuasive.  As evidenced in the prior Office action and effectively repeated hereinabove, Blake teaches a variety of assays, including “multiplex nucleic acid assembly techniques in order to assemble a long nucleic acid product from small starting nucleic acids (e.g., from a plurality of oligonucleotides)…”  (emphasis added).  In short, Blake teaches both methods.  The fact that Blake teaches method where single fragment is ligated does not negate the fact that Blake also teaches ligating fragments in a “multiplexed” manner.  Given such guidance, one of ordinary skill in the art at the time of the invention would have been able to do both methods, and would be motivated to employ a multiplexed assay for to do so would reduce the amount of time, effort, and associated costs in producing the desired linear polynucleotides.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-23, 25, 26, 28, 30, 46, 47, 49-51, 59-62, and 67-84 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0155858 A1 (Blake) in view of US 2010/0120098 A1 (Grunenwald et al.).
Claim Rejections - 35 USC § 112(b)
In view of the amendment to claim 82, filed 23 December 2020, the rejection of claim 82 under 35 USC 112(b) has been withdrawn.

Claim Rejections - 35 USC § 112(a), Written Description
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23, 25, 26, 28, 30, 46, 47, 49-51, 59-62, and 67-84 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Standard for Written Description.
Attention is directed to MPEP 2163.02 Standard for Determining Compliance With the Written Description Requirement [R-11.2013]:
In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  (Emphasis added)

As set forth in to Vasudevan 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
Software
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
, Inc. v. MicroStrategy, Inc. 114 USPQ2d 1349 (Fed. Cir. 2015).
A specification must “contain a 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
written description
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 of the invention.” 35 U.S.C. § 112 ¶1 (2006). The test for the sufficiency of the 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
written description
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 “is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 [94 USPQ2d 1161] (Fed. Cir. 2010) (en banc). The 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
written description
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 requirement is not met if the specification merely describes a “desired result.” Id. at 1349.

As set forth in the en banc decision in Ariad Pharmaceuticals Inc. v. Eli Lilly and Company, 94 USPQ2d 1161 (Fed. Cir. 2010) at 1171:
We held that a sufficient description of a genus instead requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus. Id. at 1568-69. We explained that an adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials. Id. at 1568 (quoting Fiers v. Revel, 984 F.2d 1164, 1171 [25 USPQ2d 1601] (Fed. Cir. 1993)). We have also held that functional claim language can meet the written description requirement when the art has established a correlation between structure and function. See Enzo, 323 F.3d at 964 (quoting 66 Fed. Reg. 1099 (Jan. 5, 2001)). But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

***

Fiers, we rejected the argument that “only similar language in the specification or original claim is necessary to satisfy the written description requirement.” 984 F.2d at 1170 (emphasis added). Rather, we held that original claim language to “a DNA coding for interferon activity” failed to provide an adequate written description as it amounted to no more than a “wish” or “plan” for obtaining the claimed DNA rather than a description of the DNA itself. Id. at 1170-71. That Fiers applied § 112, first paragraph, during an interference is irrelevant for, as we stated above, the statute contains no basis for ignoring the description requirement outside of this context. And again in Enzo we held that generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed. 323 F.3d at 968. We concluded that “[a] claim does not become more descriptive by its repetition, or its longevity.” Id. at 969.

***

The written description requirement also ensures that when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function—a problem that is particularly acute in the biological arts.

Attention is also directed to Amgen Inc. v. Sanofi 124 USPQ2d 1354, 1358 (Fed. Cir. 2017; petition for writ of certiorari denied January 7, 2019):
Section 112 states that “[t]he specification shall contain a written description of the invention … in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains … to make and use the same … .” This requirement ensures “that the inventor actually invented the invention claimed.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 [94 USPQ2d 1161] (Fed. Cir. 2010) (en banc). To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id.  (Emphasis added)


Rationale.
In applying the guidance as set forth in Sanofi, it is noted that applicant is claiming a generic method “of producing a linear polynucleotide comprising a target nucleic acid having a 
In some embodiments, a target nucleic acid may be an entire genome or large fragments of a genome that are used to replace all or part of the genome of a host organism.

Applicant, at paragraph [0095], asserts:
In an exemplary embodiment, methods described herein may be used during the assembly of an entire genome (or a large fragment thereof, e.g., about 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, or more) of an organism (e.g., of a viral, bacterial, yeast, or other prokaryotic or eukaryotic organism), optionally incorporating specific modifications into the sequence at one or more desired locations.  (Emphasis added)


Claims 1, 15, 16, 26, and 69 are deemed to be representative and, for convenience, are reproduced below.

    PNG
    media_image3.png
    290
    496
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    198
    670
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    58
    647
    media_image5.png
    Greyscale


 
    PNG
    media_image6.png
    54
    624
    media_image6.png
    Greyscale


As evidenced above, independent Claim 1 (and independent Claim 70) has been amended so to not recite any upper limit of the “assembled linear polynucleotide”.  While dependent claim 69 limits it to being “500 to 10,000 bases long”, claim 1, and claim 70, in accordance with 112(d), have been construed as encompassing even larger/longer linear polynucleotides.  In applying the broadest reasonable interpretation consistent with the disclosure (MPEP 2111), the claimed methods have been construed as encompassing the assembling as “a linear polynucleotide” the nucleotide sequence of any virus, bacteria, or human sequence.  Such breadth of scope is deemed to encompass the RNA of the coronavirus responsible for the COVID-19 pandemic (Zhu et al., “A Novel Coronavirus from Patients with Pneumonia in China, 2019”, The New England Journal of Medicine, 382: 727-733, February 20, 2020.), and which had not been sequenced until 2020.  Said method has also been construed as encompassing the assembling as a linear polynucleotide the genomes of any of the 105 novel species of bacteria reported by Forster et al. in their 2019 publication.  (Forster et al., “A human gut bacterial Nature Biotechnology, Vol. 37, 186-192, February 2019.)
In addition to the above, the claimed method has been construed as encompassing the assembly of any portion of the human genome, as well as the assembly of each chromosome.  It is noted with particularity that even some 6 years poste effective filing date, the human genome still had not been fully sequenced.  (Sharon Begley, “Psst, the human genome was never completely sequenced”, STATNews.com, June 20, 2017, pages 1-7.)
As can be seen in claims 26 and 81, the claims require “confirming the sequence of the assembled linear polynucleotide by sequencing”.  While one may determine the sequence by “sequencing” there must be a comparison between that determined and what it should be- a known or control sequence, in order to “confirm” the sequence obtained is correct.

While an applicant is not required to teach each and every possible embodiment encompassed by the claims, the specification still must provide a full, clear, and concise description of the genus encompassed by the claims so that one would be readily able to determine if a species fell within the claims’ scope, and to also reasonably suggest that applicant had possession of the invention at the time of filing.  In support of this position, attention is directed to the decision in In re Shokal, 113 USPQ 283 (CCPA 1957) wherein is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim. In re Soll, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867, 117 F.2d 270, 48 USPQ 397. The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases. Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

We are of the opinion that a genus containing such a large number of species cannot properly be identified by the mere recitation or reduction to practice of four or five of them. As was pointed out by the examiner, four species might be held to support a genus, if such genus is disclosed in clear language; but where those species must be relied on not only to illustrate the genus but to define what it is, the situation is otherwise.

In the present case, a review of the disclosure has found a Sequence Listing that comprises some 9 sequences, all of which are identified as being both DNA and an “Artificial Sequence”. 
Applicant, at page 40, paragraph [00111], provides the following description:
[00111] Figure 1 shows the sequence of an arbitrarily chosen, double-stranded sequence of about 836 bp long. 60-bp fragments were selected and labeled 1 to 28 (fragments 1-14 are on the positive strand; fragments 15-28 on the negative strand). These 60-bp fragments were ordered from IDT (Integrated DNA Technologies, Coralville, Iowa) ("IDT oligos")…  (Emphasis added)

As evidenced above, the claimed method not only requires prior knowledge of the linear polynucleotide, the sequence of which is unpredictable, but it also requires the incorporation of flanking sequences to the various double-stranded oligonucleotides.  It is unpredictable as to just what adaptor sequences are needed on the 5’ and 3’ terminal sequences of the multitude of “the double-stranded nucleic acid fragments” so that one can not only utilize a universal primer, but to also cleave the flanking sequences so that only the intended linear 5’ and 3’ single-stranded segment of the double-stranded nucleic acid fragment will be formed, and formed in the proper order, when using any of the genus of type IIS restriction enzymes, and wherein the single-stranded overhang will have the requisite range in length and will therein ligate to form the intended “linear polynucleotide comprising a target nucleic acid having a specific sequence”.   
The disclosure of “an arbitrarily chosen, double-stranded sequence” has not been found to constitute the requisite “representative number of species falling within the scope of the Amgen Inc. v. Sanofi).  Clearly, applicant has not provided the first sequence that occurs in any organism, much less provide a reference sequence by which one can “confirm” that the sequence produced is correct, whether “the linear polynucleotide is 500 to 10,000 bases long” (claim 69), or longer, regardless of source.
Attention is directed to the decision of Vas-Cath Inc. v. Mahurkar 19 USPQ2d 1111 (CAFC, 1991):
This court in Wilder (and the CCPA before it) clearly recognized, and we hereby reaffirm, that 35 USC 112, first paragraph, requires a “written description of the invention” which is separate and distinct from the enablement requirement.  The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the “applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

It appears that applicant is attempting to satisfy the written description requirement of 35 USC 112, first paragraph, through obviousness.  Obviousness, however, cannot be relied upon for satisfaction of the written description requirement.  In support of this position, attention is directed to the decision in University of California v. Eli Lilly and Co. (Fed. Cir. 1997) 43 USPQ2d at 1405, citing Lockwood v. American Airlines Inc. (Fed. Cir. 1997) 41 USPQ2d at 1966:
Recently, we held that a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention.

For the above reasons and in the absence of convincing evidence to the contrary, the disclosure has not been found to satisfy the requirements as set forth in the en banc decision in Ariad, nor provide the “representative number of species falling within the scope of the genus” as reiterated in Sanofi.  Accordingly, claims 1-23, 25, 26, 28, 30, 46, 47, 49-51, 59-62, and 67-84 .

Response to argument.
At pages 11-13 of the response of 23 December 2020, and pages 2-4 of the response of 09 March 2021, applicant’s representative traverses the rejection of claims under 35 USC 112(a) for not satisfying the written description requirement.  Acknowledgement is also made of applicant having filed a declaration under 37 CFR 1.132 by Li-yun A. Kung.  
A review of the declaration and response by applicant’s representative finds numerous assertions that the method can be used to produce any sequence of any length.  As noted at page 2, last paragraph, bridging to page 3, of the response of 09 March 2021:
As discussed in the Declaration under 37 C.F.R. § 1.132 submitted herewith (hereinafter “Declaration”), the claimed methods, which are directed to synthesis of long strands of nucleic acids, are agnostic to the sequence and length of the target nucleic acid to be assembled (see Declaration, ¶10-14). For example, ¶ 12 of the Declaration states “[i]mportantly, the processes claimed do not depend on the specific sequence to be assembled. The desired full-length nucleic acid may be of any length and have any sequence, whether naturally occurring or not.” (emphasis added). That is, the operation of this invention is independent of the information content of a specific sequence that a user may wish to assemble. Thus, the claims are nothing like those found by the courts to lack written description in cases such as Ariad Pharm. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010), where the patentees had obtained claims on a vague genus of molecules that were defined only by a common function. The nucleic acids that can be synthesized using Applicant’s invention are not a vague genus alleged to have a specific common function. That is because the claims are not drawn to the sequences to be synthesized, but to a method of synthesizing a specified sequence. 

As evidenced above, assertions have been made that the claimed method can be used to produce any nucleic acid of any length and sequence.  Such speaks directly to the claimed method encompassing the production of linear polynucleotides that do not satisfy the utility requirement under 35 USC 101.  While the claimed invention is to a method and not to the 
As noted above, a review of the disclosure has found a Sequence Listing that comprises some 9 sequences, all of which are identified as being both DNA and an “Artificial Sequence”. 
Applicant, at page 40, paragraph [00111], provides the following description:
[00111] Figure 1 shows the sequence of an arbitrarily chosen, double-stranded sequence of about 836 bp long. 60-bp fragments were selected and labeled 1 to 28 (fragments 1-14 are on the positive strand; fragments 15-28 on the negative strand). These 60-bp fragments were ordered from IDT (Integrated DNA Technologies, Coralville, Iowa) ("IDT oligos")…  (Emphasis added)

As evidenced above, the claimed method not only requires prior knowledge of the linear polynucleotide which has utility, the sequence of which is unpredictable, but it also requires the incorporation of flanking sequences to the various double-stranded oligonucleotides.  It is unpredictable as to just what adaptor sequences are needed on the 5’ and 3’ terminal sequences of the multitude of “the double-stranded nucleic acid fragments” so that one can not only utilize a universal primer, but to also cleave the flanking sequences so that only the intended linear 5’ and 3’ single-stranded segment of the double-stranded nucleic acid fragment will be formed, and formed in the proper order, when using any of the genus of type IIS restriction enzymes, and wherein the single-stranded overhang will have the requisite range in length and will therein ligate to form the intended “linear polynucleotide comprising a target nucleic acid having a specific sequence”.
In view of the above analysis and in the absence of convincing evidence to the contrary, the rejection is maintained.
	
Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2005/0130156 A1 (Frey et al.)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/Bradley L. Sisson/Primary Examiner, Art Unit 1634